EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Amendment
The Response, filed on August 15, 2022, has been received and made of record. In response to the Final Office Action dated May 13, 2022, the title and claims 1, 11 and 12 have been amended.

 Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
	Regarding the 35 U.S.C. 112(f) Claim Interpretation, Applicant states “Applicants intend to have these limitations interpreted under 35 15 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, for the claims.” (Remarks, p. 9).
	Regarding the 35 U.S.C. 112(b) rejection of claims 11-15, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112(b) rejection of claims 11-15 is withdrawn.
	Regarding the 35 U.S.C. 102 rejection of claims 1, 3, 4, 6-9, 11, 14 and 15, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1, 3, 4, 6-9, 11, 14 and 15 is withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claim 5, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 5 is withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claim 14, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 14 is withdrawn.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image processing module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 3-9 and 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 3-9, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a camera module mounted in a display device, comprising a lighting lens configured to collect light, a photoelectric sensor configured to convert the light collected by the lighting lens into a corresponding electrical signal, and a reflector arranged to be capable of reflecting the light from the lighting lens towards the photoelectric sensor, wherein the display device comprises a display panel, the display panel has a display surface, and the lighting lens does not overlap the display panel in a direction perpendicular to the display surface, and the photoelectric sensor at least partially overlaps the display surface of the display panel in the direction perpendicular to the display surface.
Regarding claims 11-15, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a display device comprising a display panel and a camera module, wherein the camera module comprises a lighting lens configured to collect light, a photoelectric sensor configured to convert the light collected by the lighting lens into a corresponding electrical signal, and a reflector arranged to be capable of reflecting the light from the lighting lens towards the photoelectric sensor, wherein the display has a display surface, the lighting lens of the camera module does not overlap the display panel in a direction perpendicular to the display surface, the photoelectric sensor at least partially overlaps the display panel in the direction perpendicular to the display surface, and the photoelectric sensor is located on a side of the display panel that faces away from the display surface of the display panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697